 Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

                                                                                                                [i<
                                         UNITED STATES DISTRICT COURT
                                                                         for the                                      SEP O3 2019
                                                              Eastern District of Tennessee                Clerk, U.S. District Court
                                                                                                          Eastern District of Tennessee
                                                                                                                At Chattanooga
                                                                           Division


                                                                           )       Case No.      /,'/CJ - CV-                    d~<)
                     Dr. Robert G. Modrall
                                                                           )                     (to be filled in by the Clerk   f   Offi_ce)

                             Plaintiff(s)
                                                                           )
                                                                           )
                                                                                                 /JZe Oo tLO ,L>_Jty L
(Write the full name ofeach plaintiffwho is filing this complaint.
ff the names ofall the plaintiffs cannot fit in the space above,           )
please write "see attached" in the space and attach an additional          )
page with the full list ofnames.)                                          )
                                  -v-
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                 US Department of Education                                )
-------
                              Defendant(s)                                 )
(Write the full name ofeach defendant who is being sued ff the             )
names ofall the defendants cannot fit in the space above, please           )
write "see attached" in the space and attach an additional page
with the fall list of names.)



                                   COMPLAINT AND REQUEST FOR INJUNCTION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    .needed.
                               Name                                   Dr. Robert G. Modrall
                               Street Address                        894-·-·-Yates Springs Rd.
                               City and County                       Ringgold Catoosa
                               State and Zip Code                    30736
                               Telephone Number                      (706)965-2688
                               E-mail Address                        rgmodrall~gmail.com


         B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

         Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 1 of 7 PageID #:Page
                                                                                    1 I of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1
                                Name                               Adele Rapport
                                                                                                  ·································

                                Job or Title (if known)            Regional Director
                                Street Address                     230 SOUTH DEARBORN ST., 37TH FLOOR
                                                                  -----                               --"-···--·-·--·-··---~-·-----···-·------ --------------   ------
                                City and County                    Chicago, Cook
                                                                  -~-----··--·-- ---
                                State and Zip Code                 Illinois, 60604
                                Telephone Number
                                E-mail Address       (if known)
                                                                           ....................    --------·~---~



                     Defendant No. 2
                               Name                               Leticia Soto
                               Job or Title (if known)            Senior Attorney
                               Street Address                      230 SOUTH DEARBORN ST., 37TH FLOOR
                               City and County                    Chicago, Cook
                               State and Zip Code                 Illinois, 60604 .........................
                               Telephone Number                   (312)730-1740
                               E-mail Address (if known)          leticia.soto~ed.gov


                    Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (if known)



                    Defendant No. 4
                               Name
                                                                  ----------------···-··-····------··-···········-

                               Job or Title (if known)
                                                                     ------------                                                      ·····-······················-···-·-········----

                               Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address        (if known)




        Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 2 of 7 PageID #: Page
                                                                                   2 2 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 [:8J Federal question                       D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      Civil Rights Act
                      42 U.S.C. § 1981                                   Equal Rights Under the Law
                      42 U.s.c. § 1983                                   Civil Action for Deprivation of Rights
                      42 u.s.c. § 1985                                   Conspiracy to Interfere With Civil Rights
                      42 U.S. Code§ 1986                                  Action for neglect to prevent
                      51 U.S. Code§ 40909                                Compliance with title IX of Education Amendments
                                                                         ofl972
                     20 U.S. Code§ 1681                                  Sex
                     Whistleblower Protection Act
                     18 U .S.C. § 241                               Conspiracy Against Rights
                     18 U.S.C. § 242                                Deprivation of Rights Under Cover of Law
                     18 U .S.C. § 3521                              Witness Relocation and Protection
                     Racketeer Influenced and Corrupt Organizations Act
                     18 U .S.C. § 1510                              Obstruction of Criminal Investigations
                     18 U.S.C. § 1512                               Tampering With a Witness, Victim, or
                                                                    Informant
                     18 U.S.C. § 1513                               Retaliating Against a Witness, Victim, or
                                                                    Informant
                     Freedom of Information Act
                     28 CFR 513.66                                 Denials and Appeals of Freedom of
                                                                    Information Act Requests
                     18 u.s.c. § 1621                              Perjury
                     Miscellaneous
                     18 U.S. Code§ 2381                            Treason
                     28 U.S.C. § 1443                              Civil Rights
                     28 U.S.C. § 509B                              Section to Enforce Human Rights Laws
                     18 U.S.C. § 2340                              Torture
                     18 U.S. Code§ 2382                            Misprision of Treason
                     18 U.S. Code§ 2384                            Seditious Conspiracy
                     18 U.S. Code§ 2441                            War  crimes
                     United States Constitution                    Article 3, Section 1
                                                                   Amendment I, V, VI, and XIV


        Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 3 of 7 PageID #: Page
                                                                                   3 3 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                           State of (name)


                                b.        If the plaintiff is a corporation
                                          The plaintiff, (name)                                                , is incorporated
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (If more than one plaintiff is named in the complaint, attach an additional page providing the
                               same information for each additional plaintiff)

                     2.        The Defendant(s)

                               a.         If the defendant is an individual
                                          The defendant, (name)                                                , is a citizen of
                                                                     ~·-·~~----·--·-··~-----------~
                                          the State of (name)                                                Or is a citizen of
                                          (foreign nation)



                               b.         If the defendant is a corporation
                                          The defendant, (name)                                            , is incorporated under
                                          the laws of the State of (name)                                            , and has its
                                          principal place of business in the State of (name)
                                          Or is incorporated under the laws of (forei~n nation)
                                          and has its principal place of business in (name)

                               (If more than one defendant is named in the complaint, attach an additional page providing the
                               same information for each additional defendant.)

                    3.         The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):




        Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 4 of 7 PageID #: Page4
                                                                                   4 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.         Where did the events giving rise to your claim(s) occur?
                      This has been a systemic issue throughout all Federal agencies and all institutions receiving funding
                      from the United States since the aggrieved Plaintiff provided evidence of the illicit criminal misconduct
                      of former US Senator Bob Corker and former President Barack Obama as well as numerous others in
                      2009. In 2013, US Magistrates Susan Lee, William Mitchell-Carter, Bruce Guyton and District Judge
                      Curtis Collier recused themselves and admitted their own complicity in committing numerous felonies
                      causing considerable harm to the community and especially the Plaintiff. The discrimination,
                      deprivation ofrights under color oflaw, threats, hostile retaliation, etc. have continued ever since from
                      all Federal agencies and many academic institutions. The Plaintiff petitioned the US Supreme Court for
                      Writ of Certiorari 15 times between 2015-2017. Twice regarding negligence, malicious mischief,
                      vandalism, hostile retaliation, etc. committed by American Public University System and Johns
                      Hopkins University to no avail. Ultimately, following a Global Leadership conference at the Russian
                      Presidential Academy where these matters were discussed at length with Princeton's Woodrow Wilson
                      School Associate Dean Grigore Pop Eleche. The Plaintiff was forced to apply for political asylum as a
                     refugee in France where he had been offered a Doctorate in International Relations and was tortured yet
                     again by the French government during the Hollande administration for reporting these crimes despite
                     providing INter American Commission on Human Rights Precautionary Measures petition MC-162-15.
                     Following the most recent Presidential election and even the confirmation of Kenneth Marcus as
                     Assistant Secretary for Civil Rights negligence and discrimination have continued in all DoED OCR
                     branch offices. This will now be the 5 th year in a row applying for graduate admissions after being
                     offered the Doctorate in 2016 which would have been completed 3 years ago and the Plaintiff has yet to
                     be able to begin and has even applied at a lower degree level which will result in a duplication of
                     efforts unnecessarily and substantially increased expense due to no fault of his own. Merely for being a
                     more qualified and responsible adult than the majority of the faculty, deans, and trustees for all of the
                     Ivy Leagues institutions, the Boston Consortium, DC Consortium, and elsewhere. Any reasonable
                     human being should recognize that this has already caused irreparable harm. The Plaintiff has even
                     filed through the private sector EEOC in the hope of a more positive outcome to enforce accountability
                     on the corrupt Department of Education to no avail.
         B.         What date and approximate time did the events giving rise to your claim(s) occur?
                     August 22, 2019




         C.        What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)



        Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 5 of 7 PageID #:Page
                                                                                   5 5 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                      The ongoing negligence and willful criminal misconduct has caused considerable and irreparable harm
                      to the Plaintiff who has suffered years of cruel, degrading, inhumane treatment and atrocity crimes.
                      Deprived of the most basic fundamental needs of human existence including education, health
                      insurance, housing, and job placement which are theoretically guaranteed by the Educational
                      Amendments Act of 1972 but in practical application have been denied due to the Plaintiff's status as a
                      whistle blower. Not only is the expense of successive rounds of applications astronomical with a
                      current income classified as catastrophic but several years of professional salary has been lost on top of
                      what was stolen before that. Also, there is the substantial increase in student loan debt and decreased
                      contributions into Social Security.


IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
         The aggrieved Plaintiff has been physically tortured, tormented, and terrorized to such an extent and over such
         an extended period of time as to be forced to become a refugee, flee the atrocity crimes of the Obama
         administration, and apply for political asylum just to be tortured again. The Plaintiff had to live in an emergency
         homeless shelter in Washington, DC for 2 years while completing graduate coursework, volunteering for the
         Federal government, working, and even moonlight catching malaria at Walter Reed and Fort Detrick in order to
         survive. There is no Attorney or Judge in the nation who has endured such outrageous abominable conditions
         and treatment.




V.       Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.
         A permanent injunction on the US Department of Education preventing the agency and its employees from
         causing any additional hardship. Placement in an appropriate degree program at Princeton and Cornell Law
         obviously as Princeton does not have a law school with a full scholarship covering tuition, room, and board
         through completion of the Doctorate; not merely the JD and an option to retain the McCormick Chair of
         Jurisprudence at Princeton upon the retirement of Professor Robert George. Formal public apologies from these
         institutions. A comprehensive forensic audit of their admissions process and procedure. Appropriate disciplinary
         action for those parties immediately involved and remedial education and professional development for the rest
         of the faculty, administration, and trustees.




        Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 6 of 7 PageID #:Page6
                                                                                   6 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                    Date of signing:                         09/03/2019


                    Signature of Plaintiff
                    Printed Name of Plaintiff                 Dr. Robert G. Modrall

         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                   Telephone Number
                    E-mail Address




        Case 1:19-cv-00250-TRM-CHS Document 1 Filed 09/03/19 Page 7 of 7 PageID #:Page
                                                                                   7 7 of 7
